Citation Nr: 1002367	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-07 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from September 1964 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service personnel records do not show that 
his service included in-country duty or visitation in 
Vietnam.

3.  The competent evidence does not attribute any current 
lung disability to active service or any incident thereof, 
including claimed in-service herbicide exposure.

4.  The Veteran's hypertension first manifested several 
decades after service separation and the competent medical 
evidence does not relate it to active service or any incident 
thereof, including claimed in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in active service, 
including as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  Hypertension was not incurred in active service, nor may 
it be so presumed; it was not caused by the Veteran's claimed 
in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

Here, VCAA letters were sent to the Veteran in June 2007 and 
July 2008 that provided information as to what evidence was 
required to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letters informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date.  Accordingly, no 
further development is required with respect to the duty to 
notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has contended that service aboard U.S.S. UNION 
(AKA-106) which was stationed in the official waters offshore 
of Vietnam corroborates his contention that he served in-
country in Vietnam.  As will be explained below, however, the 
Federal Circuit held in Haas v. Peake, 525 F.3d. 1168 (Fed. 
Cir. 2008) cert. denied 129 S. Ct. 1002 (2009), that such 
service does not constitute service in Vietnam for VA 
purposes.  The RO also has obtained the Veteran's service 
personnel records in an attempt to corroborate his assertion 
of in-country service in Vietnam.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for a lung disability or 
hypertension.  The post-service evidence also is silent as to 
any complaints or treatment for a lung disability.  Moreover, 
the post-service evidence does not indicate any current 
complaints or treatment referable to hypertension until 
several decades following separation, and, as will be 
discussed, there is no credible evidence of continuous 
symptoms as gleaned from the Veteran's own statements.  
Furthermore, the record contains no competent evidence 
suggesting a causal relationship between the Veteran's 
current hypertension and active service.  For all of these 
reasons, the evidence does not indicate that the claimed 
disabilities may be related to active service such as to 
require an examination even under the low threshold of 
McLendon.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records as well as post-service VA 
treatment reports.  Moreover, the Veteran's statements in 
support of the claims are of record.  The Board has reviewed 
such statements carefully and concludes that no available 
outstanding evidence has been identified.  The Board also has 
perused the medical records for references to additional 
treatment reports not of record but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background & Analysis

The Veteran contends that he incurred a lung disability and 
hypertension during active service.  Specifically, he 
contends that he was exposed to Agent Orange while on active 
service in Vietnam.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including cardiovascular-renal 
disease (including hypertension), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Respiratory cancers 
are among the diseases listed in § 3.309 for which 
presumptive service connection is available based on in-
service herbicide exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records fail to show 
treatment for a lung disability or hypertension during active 
service.  The Veteran's blood pressure was 120/80 (clinically 
normal) and his chest x-ray was negative at his enlistment 
physical examination in September 1964.  At his separation 
physical examination in October 1968, the Veteran's blood 
pressure was 114/68 and his chest x-ray essentially was 
normal.  

The Veteran's service personnel records, including his 
DD Form 214, show that he was awarded the Vietnam Campaign 
Medal and Vietnam Service Medal.  He volunteered for duty in 
Vietnam.  He transferred to U.S.S. UNION (AKA-106) in July 
1967 and reported for duty aboard this ship in October 1967.  
The Veteran was discharged honorably from active service in 
November 1968 while aboard this ship.

Regarding the post-service record, a VA outpatient record 
October 1992 contains a blood pressure reading of 150/108.  
Other VA clinical reports in 1991 and 1992 show diastolic 
pressure of no higher than 90 and systolic pressure of no 
higher than 140.  

VA general medical examination in February 1993 essentially 
was negative, showing no hypertension or lung disorder.  

VA records in September 2001 and November 2001 show blood 
pressure at 148/70 and 155/82, respectively.  

An August 2002 VA record revealed blood pressure of 188/86.  
A reading taken three months later, in November 2002, was 
153/81.  

Throughout 2003, 2004, and 2005, the Veteran's diastolic 
pressure was under 90 and his systolic pressure was under 
160, except for one reading in September 2003, where systolic 
pressure was 166.

VA chest x-ray in December 2003 showed no active lung 
disease.

In a January 2006 treatment note, a VA staff physician stated 
that the Veteran had missed many VA outpatient treatment 
appointments scheduled since September 2003.

A VA outpatient treatment report dated in May 2006 contained 
blood pressure readings of 167/89, 168/89, and 170/90.  

On VA outpatient treatment in January 2007, no new complaints 
were noted.  Physical examination showed blood pressure of 
147/71 and clear lungs to auscultation bilaterally.  The 
assessment included hypertension which was well-controlled

In April 2008, no new complaints were noted.  A history of 
hypertension was noted.  Physical examination showed blood 
pressure of 165/87 and clear lungs to auscultation 
bilaterally.  The impressions included hypertension.

A June 2008 VA clinical record contained an impression of 
chest discomfort to left lower anterior rib cage area.  No 
lung abnormalities were objectively noted, however.  

In response to a request for the Veteran's dates of service 
in the Republic of Vietnam, the National Personnel Records 
Center in St. Louis, Missouri (NPRC), informed VA in 
September 2008 that it was unable to determine whether or not 
the Veteran served in the Republic of Vietnam.  NPRC 
confirmed that the Veteran served aboard U.S.S. UNION (AKA-
106) which was in the official waters of the Republic of 
Vietnam on numerous dates from March through July 1968.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a lung disability, including as secondary to 
herbicide exposure.  Initially, the Board notes that the 
Veteran's service personnel records do not show that he had 
in-country service in Vietnam such that in-service herbicide 
exposure can not be presumed and a lung disability (such as 
respiratory cancer) can not be related to active service on a 
presumptive service connection basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  

The Board acknowledges that the Veteran's service personnel 
records show that he served on the U.S.S. UNION while this 
ship was in the official waters of the Republic of Vietnam 
between March and July 1968.  There is no evidence in the 
Veteran's service personnel records, however, that the 
conditions of his active service on board the U.S.S. UNION 
"involved duty or visitation in the Republic of Vietnam."  
Despite the Veteran's assertions, his active service does not 
meet the regulatory definition of in-country service in 
Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by 
the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 
1168 (Fed.Cir.2008) cert. denied 129 S. Ct. 1002 (2009).  

Because the Veteran's active service did not involve duty or 
visitation in Vietnam, his in-service herbicide exposure 
cannot be presumed.  Absent evidence of in-service herbicide 
exposure, the presumption of service connection for diseases 
(including a lung disability such as respiratory cancer) 
based on herbicide exposure is not applicable.  See 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran also is not entitled to service connection for a 
lung disability on a direct basis.  The Board acknowledges 
that the Veteran had active service in Vietnam.  The 
Veteran's service treatment records show, however, that he 
did not have a lung disability during or after active 
service.  The Veteran's recent VA treatment records show that 
his lungs were clear to auscultation bilaterally on repeated 
outpatient treatment visits.  The Veteran's VA chest x-ray in 
December 2003 also showed no evidence of lung disease.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current lung 
disability which could be attributed to active service, the 
Board finds that service connection for lung disability is 
not warranted.
In so finding, the Board acknowledges a finding of chest 
discomfort in June 2008.  
However, no lung or respiratory disability was diagnosed.  In 
this regard, it is observed that pain alone does not in and 
of itself constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  As no underlying lung disorder, 
as opposed to mere chest pain, has been demonstrated, the 
claim must fail.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
hypertension, including as secondary to herbicide exposure.  
The Board notes initially that hypertension is not among the 
diseases for which service connection is available on a 
presumptive basis due to in-service herbicide exposure.  
Moreover, as hypertension was not shown within the first 
post-service year, presumptive service connection based on 
chronic disease is also not for application. 

The Veteran also is not entitled to service connection for 
hypertension on a direct basis.  The Veteran's service 
treatment records show no complaints of, or treatment for, 
hypertension during active service.  After discharge from 
service, blood pressure readings indicative of hypertension 
are not shown until 2002, and treatment for hypertension as a 
diagnosed chronic condition is not shown until January 2007, 
or almost 39 years after his service separation.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many decades is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

It is acknowledged that the Veteran is competent to report 
observable symptoms.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, in the present case, hypertension is not observable 
to the senses.  In any event, even if it could be found that 
some associated symptoms are noticeable to the senses, to the 
extent that the Veteran is claiming continuous symptomatology 
since active service, he is not found to be credible.  Again, 
no symptoms were recorded in service and separation 
examination was normal.  Moreover, he did not raise a claim 
for any of the claimed disorders until 2007, decades 
following discharge.  Had he been experiencing continuous 
symptoms, it is reasonable to expect that he would have made 
a claim many years earlier.   For these reasons, then, 
continuity of symptomatology has not been established, either 
by the clinical record, or by the Veteran's own statements.  

There is also no competent medical evidence relating the 
current hypertension to active service.  While the Veteran 
may believe his hypertension is due to service,
medical evidence generally is required to establish a medical 
diagnosis or to address questions of medical causation.  Lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  

Here, the Veteran has not shown, however, that he has the 
expertise required to offer an opinion regarding any causal 
relationship between these disabilities and active service. 
Again, there is no documentation of any injury or findings 
with respect to either of these disabilities in service.  
While the Veteran's contentions have been considered 
carefully, they are outweighed by the medical evidence of 
record showing no current lung disability which could be 
attributed to active service and no nexus between his current 
hypertension and service.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lung disability, 
including as secondary to herbicide exposure, is denied.

Entitlement to service connection for hypertension, including 
as secondary to herbicide exposure, is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


